Case 7:20-cv-04857-VB Document 41 Filed 10/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee 0 a a “ on ee ee a ee
JERONIMO VICTORIANO ESQUIVEL,
individually and on behalf of others similarly
situated,

 

 

Plaintiff, :
Vv, : ORDER

LA GLADYS RESTAURANT INC., jointly and: 20 CV 4857 (VB)
severally doing business as Gladys Restaurant,
GLADYS BARSOLAS; ANTONIO AGUILAR;
and AYZA G. BARZOLA,
Defendants.
ee ee oe to a 0 008 ae ee 8 ae st wa x

 

 

By Order dated September 2, 2020, the Court instructed plaintiff to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendants La Gladys Restaurant Inc., Gladys Barsolas, Antonio Aguilar, and Ayza G. Barzola,
by September 23, 2020. (Doc. #22).

The September 2 Order warned plaintiff, in bold and underlined font, that the Court may
dismiss this case without prejudice for failure to prosecute or failure to comply with court orders
if plaintiff failed to satisfy this deadline. (Doc. #22).

To date, plaintiff has failed to move for default judgment against defendants.

The Court sua sponte extends to October 9, 2020, plaintiffs deadline to comply with the
Court’s September 2 Order. If plaintiff fails to move, by order to show cause, for default
judgment against defendants by October 9, 2020, the Court will dismiss this case without
prejudice for failure to prosecute or failure to comply with court orders. Fed. R. Civ. P.

41(b).

Dated: October 2, 2020
White Plains, NY

 

SO ORDERED:

Vn

Vincent L. Briccetti
United States District Judge

  
